           Case 2:20-cv-01167-CLM Document 1 Filed 08/12/20 Page 1 of 7                     FILED
                                                                                   2020 Aug-12 AM 11:13
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

GARY L. BOLYARD,
an individual,

      Plaintiff,
                                               CASE NO:
vs.

TKG-THE PROMENADE AT
TUTWILER FARM, LLC,

     Defendant.
__________________________________/

                                   COMPLAINT

      Plaintiff, Gary L. Bolyard (“Plaintiff”) by and through the undersigned

counsel, hereby files this Complaint and sues TKG-THE PROMENADE AT

TUTWILER FARM, LLC, for injunctive relief, attorney’s fees and costs pursuant

to 42 U.S.C. §12181 et seq., (“Americans with Disabilities Act” or “ADA”) and

alleges:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.
           Case 2:20-cv-01167-CLM Document 1 Filed 08/12/20 Page 2 of 7




      2.      Venue is proper in this Court, the Northern District of Alabama

pursuant to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court

for the Northern District of Alabama.

      3.      Plaintiff, Gary L. Bolyard (hereinafter referred to as “Bolyard”) is a

resident of the State of Alabama and is a qualified individual with a disability under

the ADA. Bolyard has what constitutes a “qualified disability” under the Americans

with Disabilities Act of 1990 (“ADA”) and all other applicable Federal statutes and

regulations to the extent that he has post-polio syndrome, which requires him to use

a wheelchair for mobility. Prior to instituting the instant action, Bolyard visited the

Defendant’s premises at issue in this matter on or about June 19, 2020, and was

denied full, safe and equal access to the subject properties due to their lack of

compliance with the ADA. Bolyard continues to desire and intends to visit the

Defendant’s premises but continues to be denied full, safe and equal access due to

the barriers to access that continue to exist.

      4.      The Defendant, TKG-THE PROMENADE AT TUTWILER FARM,

LLC, is a limited liability company registered to do business and, in fact, conducting

business in the State of Alabama.         Upon information and belief, TKG-THE

PROMENADE AT TUTWILER FARM, LLC, (hereinafter referred to as “TKG”)

is the owner, lessee and/or operator of the real property and improvements that are

the subject of this action, specifically the Promenade at Tutwiler located at 1612
           Case 2:20-cv-01167-CLM Document 1 Filed 08/12/20 Page 3 of 7




Gadsden Highway, Trussville, Alabama (hereinafter referred to as the “Shopping

Plaza”).

      5.      All events giving rise to this lawsuit occurred in the Northern District

of Alabama.

                     COUNT I - VIOLATION OF THE ADA

      6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

      7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Shopping

Plaza owned by TKG is a place of public accommodation in that it is a retail

shopping center operated by a private entity that provides goods and services to the

public.

      8.      Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of goods, services, facilities, privileges, advantages and/or

accommodations at the TKG in derogation of 42 U.S.C §12101 et seq.




                                          3
           Case 2:20-cv-01167-CLM Document 1 Filed 08/12/20 Page 4 of 7




      9.      The Plaintiff has been unable to and continues to be unable to enjoy

access to, and the benefits of the services offered at the Shopping Plaza owned by

TKG. Prior to the filing of this lawsuit, Plaintiff visited the Shopping PLAZA at

issue in this lawsuit and was denied access to the benefits, accommodations and

services of the Defendant’s premises and therefore suffered an injury in fact as a

result of the specific barriers listed in Paragraph 11, below, that the Plaintiff

personally encountered. In addition, Plaintiff continues to desire and intends to visit

the Shopping Center, but continues to be injured in that he is unable to and continues

to be discriminated against due to the barriers to access that remain at the Shopping

PLAZA in violation of the ADA. Bolyard has now and continues to have reasonable

grounds for believing that he has been and will be discriminated against because of

the Defendant’s continuing deliberate and knowing violations of the ADA.

      10.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.     TKG is in violation of 42 U.S.C. §12181 et seq. and 28 C.F.R. §36.302

et seq. and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations:

             i.   The accessible parking provided in front of the Academy Sports is

                                          4
         Case 2:20-cv-01167-CLM Document 1 Filed 08/12/20 Page 5 of 7




                   not on the shortest accessible route to the main store entry curb

                   ramp, and requires wheelchair users to travel along the vehicular

                   way to access the curb ramp.

             ii.   The van accessible parking space located to the right of the entry of

                   Academy Sports lacks raised signage designated it as such.

            iii.   There are no accessible routes or curb ramps from the accessible

                   parking spaces across from the AT&T Store, Hallmark Store, and

                   America’s Best tenant spaces to access the entries of these tenant

                   spaces.

            iv.    A number of the van accessible parking spaces lack van accessible

                   signage.

      12.      There are other current barriers to access and violations of the ADA at

the Shopping Plaza owned and operated by TKG that were not specifically identified

herein as the Plaintiff is not required to engage in a futile gesture pursuant to 28

C.F.R. Part 36, §36.501 and, as such, only once a full inspection is performed by

Plaintiff or Plaintiff’s representatives can all said violations be identified.

      13.      To date, the barriers to access and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance

with the provisions of the ADA.

                                             5
         Case 2:20-cv-01167-CLM Document 1 Filed 08/12/20 Page 6 of 7




      14.    Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R. §36.304,

E&K was required to make its Shopping Center, a place of public accommodation,

accessible to persons with disabilities by January 28, 1992. To date, TKG has failed

to comply with this mandate.

      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s

fees, costs and expenses paid by Defendant pursuant to 42 U.S.C. §12205.

      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant Plaintiff injunctive relief, including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against TKG and requests the

following injunctive and declaratory relief:

             A.     That the Court declares that the property owned and
                    administered by Defendant is violative of the ADA;

             B.     That the Court enter an Order directing Defendant to alter
                    its facilities to make them accessible to and useable by
                    individuals with disabilities to the full extent required by
                    Title III of the ADA;

             C.     That the Court enter an Order directing Defendant to

                                           6
       Case 2:20-cv-01167-CLM Document 1 Filed 08/12/20 Page 7 of 7




                 evaluate and neutralize its policies and procedures towards
                 persons with disabilities for such reasonable time so as to
                 allow them to undertake and complete corrective
                 procedures;

           D.    That the Court award reasonable attorney’s fees, costs
                 (including expert fees) and other expenses of suit, to the
                 Plaintiff; and

           E.    That the Court awards such other and further relief as it
                 deems necessary, just and proper.

     Dated this 12th day of August, 2020.


                                            Respectfully submitted,

                                            By: /s/ Edward I. Zwilling
                                            Edward I. Zwilling
                                            Bar No.: ASB-1564-L54E
OF COUNSEL:

Law Office of Edward I. Zwilling
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Email: edwardzwilling@zwillinglaw.com




                                       7
